DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority from U.S. Provisional Application No. 63/000,669, filed on March 27, 2020. 
Acknowledgment is made of Applicant's claim for priority from U.S. Provisional Application No. 63/006,197, filed on April 7, 2020. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation.  Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art, the relative skill of those in the art, and the amount of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the Invention:  Claims 1-18 are drawn to a method for treating or preventing a coronavirus infection in a subject in need thereof comprising administering to the subject a nuclear steroid family (NSF) receptor antagonist and a calcium channel blocker, in an amount effective to treat or prevent the coronavirus infection.
Breadth of the claims:  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.  The rejected claims are extremely broad.  Applicant claims that any nuclear steroid family (NSF) receptor antagonist can be combined with any calcium channel blocker to treat or prevent any coronavirus infection in any subject in need thereof.  Thus the claims encompass the use of an infinite number of combinations for treating or preventing any coronavirus which are a large family of viruses that cause illness ranging from the common cold to more severe diseases such as the novel COVID-19.  
Guidance of the Specification/Working Examples:  No working examples are presented in the instant specification.  Therefore, Applicant has not demonstrated that any compound or any combination of compounds claimed in the instant claims can treat or prevent any coronavirus infection.  Thus, the specification fails to provide clear and convincing evidence in sufficient support of the broad use of any nuclear steroid family (NSF) receptor antagonist in combination with any calcium channel blocker to treat or prevent any coronavirus infection in any subject in need thereof as recited in the instant claims. 
State of the Art:  Prior to the effective filing date of the instant application, nuclear receptors were known to be a family of ligand-regulated transcription factors that are activated by steroid hormones (Sever et al. page 1).  Sever et al. teaches that there are many nuclear receptors including the common receptors such as androgen and estrogen receptors (page 2 Table 1).  Thus Applicant’s claims encompass the use of an infinite number of antagonists which may act on diverse receptors including estrogen receptor, thyroid hormone receptor, etc.  In addition, the claims encompass the use of numerous calcium channel blockers including those as claimed in claim 9 of the instant application.  Prior to the effective filing date of the instant application, several anti-viral drugs were being investigated for the treatment of the coronavirus COVID-19.  Ali et al. teaches that a review of the art shows that treatment options include chloroquine, azithromycin, remdesivir, and other known anti-viral drugs (see Table 1 pages 3-4).  However, Ali et al. teaches that as of July 2020, no effective drug regimen for COVID-19 existed (abstract conclusion).  Thus the state of the art prior to the effective filing date of the instant invention does not support the use of any nuclear steroid family (NSF) receptor antagonist combined with any calcium channel blocker to treat or prevent any coronavirus infection in any subject in need thereof as claimed in the instant application.
Predictability/Unpredictability in the Art:  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses treating or preventing any coronavirus infection comprising the combination of any nuclear steroid family (NSF) receptor antagonist and any calcium channel blocker which has not been shown in the prior art or by Applicant to be useful in the treatment of any coronavirus. Thus, the skilled artisan would view that the treatment of all disorders/diseases encompassed by the claims, by administering all compounds encompassed by the claims, is highly unpredictable. 
Moreover, one of skill in the art would recognize that it is highly unpredictable in regard to therapeutic effects, side effects and toxicity generated by administering all compounds encompassed by the claims for treating all disorders/diseases encompassed by the claims. 
The Quantitation of Experimentation Required:  In order to practice Applicant’s invention, it would be necessary for one to design and conduct an exhaustive amount of complex experiments to demonstrate that any nuclear steroid family (NSF) receptor antagonist can be combined with any calcium channel blocker to treat or prevent any coronavirus infection in any subject in need thereof.  Therefore, in order to practice the claimed invention, the amount of experimentation required would be considered undue and burdensome.
	In conclusion, Genetech, 108 F.3d at 1366 states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague limitations of general ideas that may or may not be workable.”  A method for treating or preventing any coronavirus infection in any subject in need thereof comprising administering any nuclear steroid family (NSF) receptor antagonist in combination with any calcium channel blocker is not enabled by the instant specification.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuh U.S. Publication No. 2002/0042405 A1.
Claims 19 and 20 of the instant application claim a pharmaceutical composition comprising a pharmaceutically acceptable carrier; a calcium channel blocker; and an NSF receptor antagonist which is a mineralocorticoid antagonist comprising one or more of a spirolactone, a pharmaceutically acceptable salt, and a metabolite.
Claim 1 of Schuh claims a combination comprising a first amount of an aldosterone receptor antagonist and a second amount of a calcium channel blocker, wherein said aldosterone receptor antagonist and calcium channel blocker together comprise a therapeutically-effective amount of said aldosterone receptor antagonist and said calcium channel blocker. Claim 6 of Schuh claims the aldosterone receptor antagonist is eplerenone.  Schuh teaches that for therapeutic purposes, the active components of this combination therapy invention are ordinarily combined with one or more adjuvants appropriate to the indicated route of administration [0097].  Suitable carriers include saline, dextrose, water, etc. ([0090], [0092] and [0097]).
Thus claims 19 and 20 of the instant application are anticipated since Schuh specifically teaches and claims a pharmaceutical composition comprising a pharmaceutically acceptable carrier; a calcium channel blocker; and an NSF receptor antagonist which is a mineralocorticoid antagonist comprising a spirolactone, which is eplerenone.

Conclusion
Claims 1-20 are rejected.  No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM